MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                   Apr 30 2019, 11:02 am
regarded as precedent or cited before any
                                                                             CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court

estoppel, or the law of the case.


APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
Troy Phillips                                             Curtis T. Hill, Jr.
Miami Correctional Facility                               Attorney General
Bunker Hill, Indiana
                                                          Katherine A. Cornelius
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Troy Phillips,                                            April 30, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-1621
        v.                                                Appeal from the Marion Superior
                                                          Court
State of Indiana,                                         The Honorable Kurt Eisgruber,
Appellee-Plaintiff                                        Judge
                                                          The Honorable Steven Rubick,
                                                          Magistrate
                                                          Trial Court Cause No.
                                                          49G01-0302-FB-31230



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1621 | April 30, 2019                   Page 1 of 3
[1]   Troy Phillips, pro se, appeals the trial court’s denial of his motion for jail time

      credit. The sole issue presented for our review is whether the trial court abused

      its discretion in denying his motion. Phillips has submitted an inadequate

      record on appeal and consequently has waived our review of his claim.

      Therefore, we affirm.


[2]   Here, other than his mere allegations, Phillips has presented us with no

      information to support his motion. The limited record before us indicates that

      Phillips pled guilty to class B felony robbery and the trial court entered

      judgment of conviction in January 2004. The record contains no copy of the

      judgment or the trial court’s sentencing order. Consequently, we cannot

      discern what credit time Phillips was actually awarded by the trial court, much

      less whether he was entitled to more.


[3]   Although Phillips claims that he served 325 days of presentence jail time and is

      therefore entitled to 325 days of good time credit toward his sentence, we are

      unable to consider his claim due to his failure to provide us with an adequate

      record on appeal. We emphasize that pro se litigants are held to the same

      standard as trained legal counsel and are required to follow procedural rules.

      Evans v. State, 809 N.E.2d 338, 344 (Ind. Ct. App. 2004), trans. denied. It is the

      appellant’s duty to provide a record that reflects the error alleged. Williams v.

      State, 690 N.E.2d 162, 176 (Ind. 1997). To the extent the record is inadequate,

      it results in waiver of the issue. Id.; see Thompson v. State, 761 N.E.2d 467, 471

      (Ind. Ct. App. 2002) (failure to present adequate record regarding credit for

      time served resulted in waiver of the issue on appeal). Based upon the limited

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1621 | April 30, 2019   Page 2 of 3
      and inadequate record before us, there is no way for this Court to determine

      whether Phillips is entitled to any additional credit time. The issue is waived,

      and the judgment of the trial court is affirmed. 1


[4]   Affirmed.


      Bradford, J., and Tavitas, J., concur.




      1
        Waiver notwithstanding, Phillips admits that the trial court properly stated in its sentencing order that he
      had spent 325 days in presentence confinement. We have no idea whether the trial court’s sentencing order
      also expressly accounted for good time credit. Even assuming that the sentencing order reported only actual
      days served, our supreme court has held:
            Sentencing judgments that report only days spent in pre-sentence confinement and fail to
            expressly designate credit time earned shall be understood by courts and by the Department of
            Correction automatically to award the number of credit time days equal to the number of pre-
            sentence confinement days.
      Robinson v. State, 805 N.E.2d 783, 792 (Ind. 2004). Thus, the sentencing order would have been corrected by
      presumption, and therefore the trial court properly denied Phillips’s motion for jail time credit, which was
      essentially a motion to correct erroneous sentence. See Brattain v. State, 777 N.E.2d 774, 776 (Ind. Ct. App.
      2002) (holding that request for jail time credit was tantamount to motion to correct erroneous sentence).



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1621 | April 30, 2019                      Page 3 of 3